Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about April 12, 2002, which granted plaintiffs motion to confirm the Special Referee’s report recommending that the parties’ judgment of divorce be vacated on the ground of fraud, and denied defendant’s cross motion to, inter alia, reject the report, unanimously affirmed, without costs.
The record amply supports the Special Referee’s findings (see Nager v Panadis, 238 AD2d 135, 135-136 [1997]) that for the purpose of obtaining an uncontested divorce, defendant went to a lawyer with a woman who impersonated plaintiff and who forged plaintiff’s signatures on the documents underlying the divorce judgment (CPLR 5015 [a] [3]). We have considered and rejected defendant’s other arguments. Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.